United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 28, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-50946
                        Conference Calendar



GLEN LEROY MARCHANT,

                                    Plaintiff-Appellant,

versus

AMERICAN EQUITY INSURANCE; RUIZ PROTECTIVE SERVICES;
ROBERTO FRANCISCO MARTINEZ,

                                    Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                         USDC No. 3:05-CV-52
                        --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Glen Leroy Marchant, appearing pro se, appeals the district

court’s dismissal of his complaint for failure to state a claim

and as time-barred pursuant to FED. R. CIV. P. 12(b)(6).

According to Marchant, he was wrongfully arrested and suffered

physical and emotional injuries after security guards employed by

Ruiz Protective Services falsely alerted the El Paso Police

Department that he was carrying a gun at the El Paso Public

Library.   His pleadings in the district court asserted various

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-50946
                                  -2-

federal constitutional claims pursuant to 42 U.S.C. § 1983 as

well as state tort law claims arising out of this incident.      He

also alleged that the library’s insurer, American Equity

Insurance Company, unreasonably refused to settle his claim.     We

review the district court’s dismissal de novo, “taking the actual

allegations of the complaint as true, and resolving any

ambiguities or doubts regarding the sufficiency of the claim in

favor of the plaintiff.”     Jones v. Alcoa, Inc., 339 F.3d 359, 362

(5th Cir. 2003).

     Marchant’s claims, both under § 1983 and under state law,

were required to be filed within the applicable two-year

limitations period.     See Piotrowski v. City of Houston, 237 F.3d

567, 576 (5th Cir. 2001); TEX. CIV. PRAC. & REM. CODE ANN.

§ 16.003(a) (Vernon Supp. 2005).    As Marchant filed his complaint

more than two years after the incident that gave rise to his

lawsuit, the district court properly dismissed his § 1983 and

state tort claims as untimely.    Thus, we need not reach the

parties’ arguments regarding whether the private actors involved

could have been acting under color of state law for purposes of

§ 1983.

     With respect to Marchant’s claims against American Equity

for its refusal to settle with him, Texas law does not recognize

a cause of action by a third party for claims of unfair

settlement practices.     See Allstate Ins. Co. v. Watson, 876

S.W.2d 145, 149 (Tex. 1994).    Thus, Marchant failed to state a
                          No. 05-50946
                               -3-

claim for which relief could be granted.   We do not address

Marchant’s theories under the Americans with Disabilities Act,

the Education of the Handicapped Act, or the Public Health and

Welfare Equal Opportunities Act, because Marchant did not assert

them in the district court.   See Priester v. Lowndes County, 354

F.3d 414, 424 (5th Cir. 2004).

     For the foregoing reasons, the judgment of the district

court is AFFIRMED.